Citation Nr: 1807875	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for headaches, to include migraines.  

4.  Entitlement to service connection for chronic fatigue syndrome.  

5.  Entitlement to service connection for chronic joint pain, to include fibromyalgia.  

6.  Entitlement to service connection for night sweats.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).  

8.  Whether new and material evidence has been received to open a claim of entitlement to service connection for a bilateral shoulder disorder.  

9.  Whether new and material evidence has been received to open a claim of entitlement to service connection for a lumbar spine disorder.  

10.  Whether new and material evidence has been received to open a claim of entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified at a February 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss, tinnitus, headaches, chronic fatigue syndrome, chronic joint pain, night sweats, and an acquired psychiatric disorder, as well as to reopen previously-denied claims of entitlement to service connection for a bilateral shoulder disorder, a lumbar spine disorder, and a cervical spine disorder.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

At her February 2017 Board videoconference hearing, the Veteran testified that she received regular treatment from the Iowa City VA Health Care System in Iowa City, Iowa.  However, the most recent records from the Iowa City VA Health Care System associated with the claims file are dated in March 2014, approximately four years ago.  Additionally, the Veteran testified that she also received treatment from the Harry S. Truman Memorial Veterans' Hospital in Columbia, Missouri.  Significantly, these records do not appear to be associated with the claims file.  Thus, on remand, updated treatment records from the Iowa City VA Health Care System, and any associated outpatient clinics, from March 2014 to the present, as well as any treatment records from the Harry S. Truman Memorial Veterans' Hospital should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran from the Iowa City VA Health Care System in Iowa City, Iowa, and any associated outpatient clinics, dated from May 2014 to the present, and associate them with the claims file.  Obtain all VA treatment records for the Veteran from the Harry S. Truman Memorial Veterans' Hospital in Columbia, Missouri, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




